Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 05812 Legg Mason Partners Premium Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS PREMIUM MONEY MARKET TRUST CITI PREMIUM LIQUID RESERVES FORM N-Q NOVEMBER 30, 2008 Notes to Schedule of Investments (unaudited) Investment in Liquid Reserves Portfolio, at value $391,024,169 1. Organization and Significant Accounting Policies Citi SM Premium Liquid Reserves (the Fund) is a separate diversified investment series of Legg Mason Partners Premium Money Market Trust (the Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Fund invests all of its investable assets in Liquid Reserves Portfolio (the Portfolio), a separate investment series of Master Portfolio Trust, that has the same objective as the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investment in the Portfolio reflects the Funds proportionate interest (1.3% at November 30, 2008) in the net assets of the Portfolio. Valuation of securities held by the Portfolio is discussed in Note 2 of the Portfolios Notes to Schedule of Investments, which are included elsewhere in the report.
